134 F.3d 377
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James Brechin FOLSOM, Plaintiff-Appellant,v.David COOK, Director Oregon Department of Corrections;Frank Hall, Former Director Odoc;  Al Chandler, AssistantDirector Odoc;  S. Frank Thompson, Superintendent OSP;George H. Baldwin, Superintendent EOCI;  John Grill,Assistant Superintendent OSP;  Morrow, AssistantSuperintendent OSP;  Carolyn Schnoor, Executive Assistant toSuperintendent;  Chief Medical Officer OSP;  D. Anderson,Hearings Officer OSP;  Sally Peyree, Hearings Officer OSP;Carla Tupou, Counselor OSP;  Mardy, Registered Nurse OSP;C. Mitchell, Psychological Assoc.  OSP;  Willie Watkins,Inmate Affairs Officer OSP;  Trent Axen, Law Librarian OSP;R.M. Harris, Law Librarian OSP;  M. Humphreys, Captain OSP;R. Beriault, Lieutenant OSP;  H. Myers, Lieutenant OSP;  J.Herron, Sergeant OSP;  Rodriquez, Sergeant OSP;  Anders,Corporal OSP;  Holcom, Corporal OSP;  Kramer, Corporal OSP;Schavland, Corporal OSP;  Birch, Corrections Officer OSP;R. Burch, Corrections Officer OSP;  T. Boughton, CorrectionsOfficer OSP;  K. Craig, Corrections Officer OSP;  Eskew,Corrections Officer OSP;  Grider, Corrections Officer OSP;A. Hernandez, Corrections Officer OSP;  Kidd, CorrectionsOfficer OSP;  J. Kindel, Corrections Officer OSP;  Laney,Corrections Officer OSP;  Mynak;  O'Leary, CorrectionsOfficer OSP;  E. Pyle, Corrections Officer OSP;  Robertson,Corrections Officer OSP;  Robinson, Corrections Officer OSP;Rodriquez, Corrections Officer OSP;  Schmidt, CorrectionsOfficer OSP;  Dave O'Dea, Assistant Superintendent EOCI;Dallas Northcott, Assistant Superintendent EOCI;  BradHeath, Security Manager EOCI;  Mark Schachtsick, ProgramServices Manager EOCI;  Wade Scrogham, Hearings OfficerEOCI;  Christopher Powell, Investigator EOCI;  Sheri Holman,Librarian EOCI;  Roberto Martinez, Counselor EOCI;  M.G.Clough, Captain EOCI;  Courtain, Captain EOCI;  J. Large,Captain EOCI;  B. Ledford, Captain EOCI;  M. Headly,Lieutenant EOCI;  Marshall, Lieutenant EOCI;  D. Riggins,Lieutenant;  T. Watson, Lieutenant;  Harsin, Sergeant;Hill, Sergeant;  K. Johnson, Mailroom Clerk;  Allen,Corrections Officer;  D. Atkinson, Corrections Officer;  D.Dinublio, Corrections Officer;  M. Eggert, CorrectionsOfficer;  K. Fife, Corrections Officer;  Goans, CorrectionsOfficer;  Greene, Corrections Officer;  Hackett, CorrectionsOfficer;  Hearns, Corrections Officer;  J. Hoffman,Corrections Officer;  M. Jackson, Corrections Officer;  D.Johnson, Corrections Officer;  Keen, Corrections Officer;R. McGraw, Corrections Officer;  D. Mills, CorrectionsOfficer;  Morris, Corrections Officer;  Noble, CorrectionsOfficer;  Parker, Corrections Officer;  R. Pretz,Corrections Officer;  Scharf, Corrections Officer;  K.Swilling, Corrections Officer;  M. Ward, CorrectionsOfficer;  Wykoff, Corrections Officer;  Ronald Myers,Hearings Officer;  P. McKeone, Assistant SuperintendentEOCI;  Vawter, Physical Plant Manager;  J. Hensley, ActingFood Service Manager;  P. Magloire, Education Manager;  D.Peck, Business Services Coordinator;  S. Jackson, ExecutiveAssistant;  S. Holman, Library Coordinator;  L. Large,Counselor;  Baxter, Physician;  Kugel, Registered Nurse;  D.Richards, Registered Nurse;  J. Robinson, Registered Nurse;P. Anderson, Captain;  Bircham, Captain;  G. Hascall,Captain;  Beacham, Lieutenant;  Clayton, Sergeant;  CharlesH. Cleveland, Sergeant;  Gilliland, Sergeant;  Hegge,Sergeant;  Kessler, Sergeant;  D. Mitchell, Sergeant;Burchett, Co;  Fisher, Co;  Fowler, Co;  Houck, Co;  Isley,Co;  M.L. Jones, Co Kennard, Co;  C. King, Co;  Lewis, Co;W.L. Richardson, Judge Porter, Co, Defendants-Appellees.
No. 97-35155.D.C. No. CV-96-06029-OMP.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998**.Decided Jan. 16, 1998.

Before BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
We affirm the district court's dismissal without prejudice of California state prisoner James Folsom's 42 U.S.C. § 1983 action, based on his failure to comply with the pleading requirements of Fed.R.Civ.P. 8 that his complaint contain a "short and plain statement of the claim."   See Fed.R.Civ.P. 41(b);  Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3